Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00227-CV

                                      Elizabeth GUPTA,
                                           Appellant

                                              v.

                                MIDLAND FUNDING LLC,
                                      Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVF000115 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are assessed against appellant.

       SIGNED June 19, 2013.


                                               _________________________________
                                               Sandee Bryan Marion, Justice